Citation Nr: 1757423	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  17-44 736	)	DATE
	)
	)


THE ISSUE

Whether a December 11, 2009, decision of the Board of Veterans' Appeals (Board) that denied reopening the claim for service connection for multifocular premature ventricular contractions (PVCs), claimed as heart disease, should be revised or reversed on the basis of clear and unmistakable error (CUE).

(Entitlement to an effective date earlier than December 28, 2011, for the assignment of a 50 percent rating for sleep apnea, entitlement to an effective date earlier than October 26, 2010, for the grant of service connection for multifocal PVCs, claimed as heart disease, and entitlement to service connection for hypertension are the subject of a separate Board decision.)


REPRESENTATION

Moving party represented by:  Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The moving party in this case served on active duty from June 1980 to July 1984.

In a December 11, 2009 decision, the Board denied entitlement to service connection for multifocular PVCs, claimed as heart disease by determining that new and material had not been submitted to reopen a previously denied claim for service connection for this disability.  The moving party seeks revision or reversal of this decision on the basis that the decision was clearly and unmistakably erroneous.  

The moving party testified at a Board video conference hearing in April 2017.  A copy of the hearing transcript is of record.


FINDINGS OF FACT

1.  The claim to reopen service connection for multifocular PVCs, claimed as heart disease, was denied by a Board decision in December 2009.

2.  The December 2009 Board decision was consistent with and reasonably supported by the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome of that determination.  



CONCLUSION OF LAW

The December 11, 2009 Board decision that denied reopening the claim for service connection for multifocular PVC's, claimed as heart disease, was not clearly and unmistakably erroneous (CUE).  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404 (b). 

Review to determine whether CUE exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant. A request for revision of a decision of the Board based on CUE may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board.  All final Board decisions are subject to revision except:  (1) decisions on issues which have been appealed to and decided by a court of competent jurisdiction; and (2) decisions on issues which have subsequently been decided by a court of competent jurisdiction.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

Here, the moving party made a motion alleging CUE in the December 2009 Board decision at the Board video conference hearing in April 2017.  A review of the hearing transcript reveals that he clearly set out the basis of this motion.  38 C.F.R. §§ 20.1400, 20.1404 (b).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when the decision was made.  38 C.F.R. § 20.1403 (b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403 (a).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403 (c).  

The following situations do not constitute CUE:  (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and (e) the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the pertinent statute or regulation.  38 C.F.R. § 20.1403(d)-(e) (2017).  

In the context of an assertion of CUE in a decision that denied a request to reopen, manifest change in the outcome means that, but for the error, the underlying claim for benefits would have been granted and not simply that the request to reopen would have been granted.  See Crippen v. Brown, 9 Vet. App. 412, 421-23 (1996).  

It follows that for the purpose of deciding whether there was CUE in a decision declining to award service connection on a claim to reopen, it does not matter whether the decision "was or was not a merits adjudication because the disposition of the CUE claim would ultimately turn on the same question."  Crippen, 9 Vet. App. at 412.  In either case, the claimant must ultimately establish that the outcome on the merits "would have 'manifestly' been changed."  Id. (citing Mason (Sangernetta) v. Brown, 8 Vet.App. 44, 53 (1995)) ("[I]f an RO [or Board] decision, assailed as CUE, had undebatably erred in denying the reopening of a previously and finally disallowed claim, the Board would have to decide whether, had the error not been made, the outcome after reopening-that is, on the merits-would have 'manifestly' been changed.").  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In the December 11, 2009 decision that denied to reopen the moving party's claim for service connection for multifocular PVCs, claimed as heart disease, the Board found that while the evidence presented by the Veteran was new, in that it was not previously of record at the time of the last final rating decision in January 1990, it was not material.  That is, the Board found that none of the evidence presented since the January 1990 rating decision showed a present heart disability related to the Veteran's service, including to his PVCs that were first noted in service.  Such evidence as noted by the Board in December 2009 included letters and statements from the Veteran, VA treatment records that included records showing inpatient treatment in February 2004 for chest pain and worsening angina, and a VA examination report dated in September 2007.

The essence of the moving party's motion for CUE in the December 2009 Board decision is that the Board did not afford him an adequate examination.  In this regard, he testified in April 2017 that had VA given him a Holter monitor test at the September 2007 examination instead of an electrocardiogram (EKG), his PVC condition would have been revealed at that time resulting in the grant of service connection.  See hearing transcript pgs 14 & 15.  However, his contention must fail for the primary reason that it is based on a failure to fulfill VA's duty to assist.  Such a failure does not rise to the level of CUE.  38 C.F.R. § 20.1403 (d)-(e).  Moreover, although the September 2007 VA examiner noted that no PVCs were found by EKG at that examination, he acknowledged that PVCs and angina were revealed by EKG during the 2004 hospitalization and he diagnosed him as having multifocal PVCs.  Thus, contrary to the moving party's assertion, the VA examiner in September 2007 acknowledged that he had multifocal PVCs, but he went on to find that he did not have organic heart disease and thus did not have a heart disability related to his PVCs that were first noted in service.  Simply put, the basis of the denial was not that the moving party did not have PVCs, but rather that the PVCs were not considered a disability.  It was not until a June 2015 VA examination report wherein the examiner opined that the Veteran's PVCs at discharge, although not coronary artery disease, represented a serious heart condition that the agency of original jurisdiction granted service connection for multifocular PVCs.  This was in July 2015.  As this evidence was not part of the record at the time of the December 2009 decision, it cannot be the basis of CUE.  38 C.F.R. § 20.1403 (b)(1).  In short, the December 2009 Board decision to not reopen the Veteran's claim for service connection for PVCs, claimed as heart disease, was reasonable and consistent with the evidence then of record and was not clearly and unmistakably erroneous.

The appellant has not identified any other basis for finding CUE in the December 2009 Board decision, nor is such otherwise indicated by the record.  Accordingly, the Board finds that the December 2009 Board decision was not the product of CUE, and the benefit sought must be denied.


ORDER

The appellant's motion to revise or reverse the December 11, 2009, Board decision on the basis of CUE is denied.



                       ____________________________________________
	DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



